DETAILED ACTION
The present Office Action is in response to Applicant’s Arguments/Remarks and amended claims filed on 10/14/2021. Claims 1-17 and 19-20 have been amended. Claims 1-20 remain pending in the application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and remarks have been fully considered, with the Examiner’s response set forth below.
(1)Applicant’s arguments are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
(2) Another iteration of claim analysis has been made. Refer to the corresponding sections of the claim analysis below for details.

Claim Objections
Claims 4, 5, 6, 19, and 20 are objected to because of the following informalities: 
The limitation, “the direct memory access engine” recited in claims 4, 5, 6, 19, and 20 appears to have insufficient antecedent basis since the parent claims of claims 4, 5, 6, 19, and 20 do not recite “a direct memory access engine”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7, 8, 9, 11, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater et al. (US 2008/0183908), hereinafter Slater in view of Hamoudi et al. (US 2009/0282198), hereinafter Hamoudi
Regarding claims 1, 9, and 16, taking claim 9 as exemplary, Slater teaches a computing device configured to enable a data transfer between an untrusted entity and storage device accessible to the computing device, the computing device comprising: 
a processor (Slater, [0012], processor); and 
a memory configured to store instructions that, when executed by the processor, cause the processor to carry out steps that include: 
receiving, from a buffer cache, implemented in a kernel space of the computing device (Slater, Fig.1, Data Buffer 4; Fig.3, Data Buffer 35; see data buffer , a pointer referencing a storage location on the storage device (Slater, [0019], When a connection is established and an iSCSI command received (step s11), the iSCSI handler 31 strips the iSCSI wrapper from the command (step s12) and passes the SCSI command to the upper level protocol handling process 22; [0023], sends a message to the SCSI handler 22 including the current address pointer information 42, and writes to the queuing module 34 to alert the SCSI handler 22 that it has a message to read; [0022]); 
in response to receiving the pointer: 
generating, based on the pointer, an abstract reference object, and 
generating a buffer object that provides access to the storage locations location; 
sharing access to the buffer object with a first process implemented in a user space of the computing device, wherein: 
the first process includes a first reference table, and the first abstract reference object is inserted into the first reference table; 
transmitting a service request to the first process over a messaging protocol, wherein the service request includes the abstract reference object; and 
initializing the buffer object by associating the abstract reference object with the buffer object.
Slater does not explicitly teach a memory configured to store instructions that, when executed by the processor;  in response to receiving the pointer: generating, based on the pointer, an abstract reference object, and generating a buffer object that provides access to the storage locations location; sharing access to the buffer object with a first process implemented in a user space of the computing device, wherein: the 
However, Slater in view of Hamoudi teaches a computing device (Hamoudi, [0024]) comprising: 
a processor (Hamoudi, [0018], processor); and 
a memory configured to store instructions that, when executed by the processor (Hamoudi, [0014], [0053]), cause the processor to carry out steps that include:
in response to receiving the pointer (Hamoudi, [0026]; Note – an address is usually received in a request when storage area (i.e. buffer) is accessed): 
generating, based on the pointer, an abstract reference object (Hamoudi, [0030], the beginning address of the newly reserved region of memory), and 
generating a buffer object that provides access to the storage location (Hamoudi, [0037], MPU 102 directs DSP bridge 116 to allocate two temporary buffer pages worth of memory in external memory 110 … DSP bridge 116 copies the first block of data in MPU buffer 112—which is typically less than 4 KB, and therefore page-unaligned—into one of the temporary buffer pages); 
sharing access to the buffer object with a first process implemented in a user space of the computing device (Hamoudi, [0039], The portion that is to be shared is defined by a start address and an end address. Based on these addresses, , wherein: 
the first process (DSP) includes a first reference table, and the first abstract reference object is inserted into the first reference table (Hamoudi, [0030], The mapping API function adds the beginning address of the newly reserved region of memory to map list 132); 
transmitting a service request to the first process over a messaging protocol, wherein the service request includes the abstract reference object (Hamoudi, [0029],  reserve memory API registers at least the beginning address of the region 114 in page table 130; [0027]); and 
initializing the buffer object by associating the abstract reference object with the buffer object (Hamoudi, [0037], The addresses of the temporary buffer pages … have been mapped to reserved DSP memory region 114; [0036]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified Slater to incorporate teachings of Hamoudi to create a buffer to store data to be shared and map the buffer address to another reserved memory region in response to a task for accessing a storage area. A person of ordinary skill in the art would have been motivated to combine the teachings of Slater with Hamoudi because it improves flexibility and security of the system disclosed in Slater to share some data (i.e. public data) to a different process while not to share other data (i.e. private data) (Hamoudi, [0039]).
Claims 1 and 16 have similar limitations as claim 9 and they are rejected for the similar reasons.
Regarding claims 3, 11, and 17, taking claim 3 as exemplary, the combination of Gaonkar teaches all the features with respect to claim 1 as outlined above. The combination of Gaonkar further teaches the method of claim 1, further comprising: determining a destination of the service request is a second process (Slater, [0025], write operation; Note – first process; [0026], A read operation proceeds in an analogous way; Note – second process), wherein the second process includes a second reference table (Hamoudi, [0030], map list); 
generating a second abstract reference object that is different from the first abstract reference object (Hamoudi, [0036], After task 108 has been performed and DSP 104 no longer needs access to the data in MPU buffer 112, MPU buffer 112 may be unmapped from DSP region 114 (block 360). The function of unmapping may be accomplished by invoking an API function. An unmap API function preferably clears the previously mapped PTEs—and DSP memory region 114—of any references to the MPU buffer 112; Note – each time a request/task is processed, a buffer is created and mapped to new pages); 
transmitting a second request to the second process that includes the second abstract reference object (Hamoudi, [0029], reserve memory API registers at least the beginning address of the region 114 in page table 130; [0027]); and 
sharing access to the buffer object by inserting the second abstract reference object into the second reference table (Hamoudi, [0030], The mapping API function adds the beginning address of the newly reserved region of memory to map list 132; [0037], [0039]).  

Regarding claim 7, the combination of Slater teaches all the features with respect to claim 3 as outlined above. The combination of Slater further teaches the method of claim 3, wherein the abstract reference object is private to the first process, the second abstract reference object is private to the second process (Hamoudi, [0036], After task 108 has been performed and DSP 104 no longer needs access to the data in MPU buffer 112, MPU buffer 112 may be unmapped from DSP region 114 (block 360). The function of unmapping may be accomplished by invoking an API function. An unmap API function preferably clears the previously mapped PTEs—and DSP memory region 114—of any references to the MPU buffer 112. In addition to unmapping buffer 112, reserved DSP memory region 114 may also be freed for future use; Note – task 108 is considered as read/write operations in Slater), and the second process is associated with at least one selected from the group consisting of a storage service (Slater, [0025], write operation; [0026], read operation) and a second storage device (Slater, [0019], The host 36 sends iSCSI commands requesting read or write access to a particular target drive; Hamoudi, [0053], one or more disk drives).
Regarding claim 8, the combination of Slater teaches all the features with respect to claim 1 as outlined above. The combination of Slater further teaches the method of claim 1, wherein sharing access to the buffer object comprises sharing by way of an inter-process communication protocol (Hamoudi, [0027], application programming interface; [0033], shared memory region of external memory 110; Note – shared memory is one type of inter-process communication protocol.).   

Claims 2, 10, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slater and Hamoudi as applied to claims 1, 11, and 16 respectively above, and further in view of Hansen et al. (US 2020/0310665), hereinafter Hansen.
Regarding claims 2, 10, and 18, taking claim 2 as exemplary, the combination of Slater teaches all the features with respect to claim 1 as outlined above. The combination of Slater does not explicitly teach the method of claim 1, wherein sharing access to the buffer object further comprises, providing a permission to access the buffer object that enables the first process to directly access the storage location by way of a direct memory access engine, as claimed.
However, the combination of Slater in view of Hanson teaches the method of claim 1, wherein sharing access to the buffer object further comprises: providing a permission to access the buffer object that enables the first process to directly access the storage location by way of a direct memory access engine (Hansen, [0028], The page table entry may include, in addition to the physical address of the page of memory, a number of bits defining memory access permissions for the page; [0081], DMA.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slater to incorporate teachings of Hansen to include page permission information in a memory address table (i.e. page table in Hamoudi) and a direct memory access unit for accessing data stored in a shared memory. A person of ordinary skill in the art would 
Claims 10 and 18 have similar limitations as claim 2 and they are rejected for the similar reasons.

Claims 4, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slater and Hamoudi as applied to claims 3 and 17 respectively above, and further in view of Gole et al. (US 2016/0291887), hereinafter Gole.
Regarding claims 4, 12, and 19, taking claim 4 as exemplary, the combination of Slater teaches all the features with respect to claim 3 as outlined above. The combination of Slater does not explicitly teach the method of claim 3, further comprising, in response to transmitting the second request, receiving data from the destination, wherein: the data is stored directly into the storage location by the direct memory access engine, and the storage location is mapped by the second process based on the second abstract reference object, as claimed.
However, the combination of Slater in view of Gole teaches the method of claim 3, further comprising, in response to transmitting the second request, receiving data from the destination, wherein: the data is stored directly into the storage location by the direct memory access engine (Gole, [0026]), and the storage location is mapped by the second process based on the second abstract reference object (Hamoudi, [0032], [0035]).

Claims 12 and 19 have similar limitations as claim 4 and they are rejected for the similar reasons.

Claims 5, 6, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slater and Hamoudi as applied to claims 3 and 17 respectively above, and further in view of Cayton et al. (US 2019/0102287), hereinafter Cayton.
Regarding claims 5, 15, and 20, taking claim 5 as exemplary, the combination of Slater teaches all the features with respect to claim 3 as outlined above. The combination of Slater further teaches the method of claim 3, further comprising: receiving the second request comprising a read request (Slater, [0019], The host 36 sends iSCSI commands requesting read … access to a particular target drive); mapping to the storage location based on the second abstract reference object (Hamoudi, [0032], [0035]); transferring data directly from the destination to the storage location by way of the direct memory access engine; and transmitting an indication that the second request is fulfilled.
However, the combination of Slater does not teach transferring data directly from the destination to the storage location by way of the direct memory access engine; and transmitting an indication that the second request is fulfilled, as claimed.
However, the combination of Slater in view of Cayton teaches transferring data directly from the destination to the storage location by way of the direct memory access engine (Cayton, [0027], a direct memory access controller 88 to control some read/write operations); and transmitting an indication that the second request is fulfilled (Cayton, [0041]; Note – data returned back to a requestor indicates the read request has been fulfilled).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slater to incorporate teachings of Cayton to include a direct memory access controller to control read/write operations. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Slater with Cayton because it improves efficiency and performance of the system disclosed in the combination of Slater by reducing latency and number of data transfers (Cayton, [0020]). 
Claims 15 and 20 have similar limitations as claim 5 and they are rejected for the similar reasons.
Regarding claims 6 and 13, taking claim 6 as exemplary, the combination of Slater teaches all the features with respect to claim 3 as outlined above. The combination of Slater further teaches the method of claim 3, further comprising: receiving the second request comprising a write request (Slater, [0019], The host 36 sends iSCSI commands requesting … write access to a particular target drive … iSCSI command received); mapping to the storage location based on the second abstract reference object (Hamoudi, [0032], [0035]); transferring data directly from the storage location to the destination by way of the direct memory access engine; and transmitting an indication that the second request is fulfilled.  
The combination of Slater does not explicitly teach transferring data directly from the storage location to the destination by way of the direct memory access engine; and transmitting an indication that the second request is fulfilled, as claimed. 
However, the combination of Slater in view of Cayton teaches transferring data directly from the storage location to the destination by way of the direct memory access engine (Cayton, [0027], a direct memory access controller 88 to control some read/write operations); and transmitting an indication that the second request is fulfilled (Cayton, [0055], after the operation to store the data is complete, an acknowledgement or a handshake may be transmitted to the remote node or computing device to indicate that the operation was successfully completed).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slater to incorporate teachings of Cayton to include a direct memory access controller to control read/write operations and provide a completion message when a write request is completed. A person of ordinary skill in the art would have been motivated to combine the teachings of the combination of Slater with Cayton because it improves efficiency 
Claim 13 has similar limitations as claim 6 and is rejected for the similar reasons.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Slater and Hamoudi as applied to claim 11, and further in view of McCarthy et al. (US 2015/0331607), hereinafter McCarthy.
Regarding claim 14, the combination of Slater teaches all the features with respect to claim 11 as outlined above. The combination of Slater further teaches the computing device of claim 11, wherein: the first process is a file system client, and the second process is associated with at least one selected from the group consisting of a storage service (Slater, [0025], write operation; [0026], read operation) and a second storage device (Slater, [0019], The host 36 sends iSCSI commands requesting read or write access to a particular target drive; Hamoudi, [0053], one or more disk drives).
The combination of Slater does not explicitly teach the first process is a file system client, as claimed.
However, the combination of Slater in view of McCarthy teaches the first process is a file system client (McCarthy, [0004], storage system may include a file system configured to provide storage service to one or more clients; [0019]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Slater to incorporate teachings of McCarthy to include a file system in the storage system of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCI N WONG whose telephone number is (571)272-4117. The examiner can normally be reached Monday-Friday 9am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCI N WONG/Primary Examiner, Art Unit 2136